May 8, 1923.
The opinion of the Court was delivered by
This is an appeal from the following order:
"This matter comes before me on motion of the defendant to set aside a judgment (default), and permit her to answer on account of excusable mistake and inadvertence and excusable neglect. The showing made convinces me that the defendant should be permitted to answer. It is therefore ordered that the judgment heretofore entered in this case be and the same is set aside, and the clerk of this Court is directed to so enter. Ordered, further, that the defendant have fifteen days from this date in which to serve her answer on the plaintiff or plaintiff's attorney, Cornelius Otts." *Page 144 
Such an order is not appealable, unless there was an erroneous exercise of discretion on the part of his Honor, the Circuit Judge, which has not been made to appear.
Appeal dismissed.
MESSRS. JUSTICES WATTS and FRASER concur.